Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of                     Mar 10 2014, 5:59 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

SUZY ST. JOHN                                   GREGORY F. ZOELLER
Marion County Public Defender                   Attorney General of Indiana
Indianapolis, Indiana
                                                RICHARD C. WEBSTER
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

JUAN WILLIAMS,                                  )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )         No. 49A05-1307-CR-373
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                    APPEAL FROM THE MARION SUPERIOR COURT
                      The Honorable Deborah J. Shook, Commissioner
                            Cause No. 49F07-1301-CM-6762



                                      March 10, 2014

               MEMORANDUM DECISION – NOT FOR PUBLICATION

BAKER, Judge
          The victim of a Battery,1 a class A misdemeanor, testified that appellant-defendant

Juan Williams punched him in the eye causing pain, swelling, and redness. A police

officer who was dispatched to the scene interviewed the victim and observed the injuries.

This evidence was sufficient to prove that Williams committed the offense, and his claim

that the conviction must be set aside under the doctrine of incredible dubiosity fails.

Thus, we affirm the judgment of the trial court.

                                            FACTS

          Abdelsalam Samara manages the Shell gas station on Illinois Street in

Indianapolis. On January 29, 2013, Williams entered the store to purchase a cigar. The

cigar was priced at .99 but the sales tax made the final cost $1.06. However, Williams

handed Samara $1 and asked for change. When Samara informed Williams of the total

price, the two began to argue.

          Samara stepped out from behind the security area and told Williams to leave. In

response, Williams punched Samara in the eye, causing it to swell and turn red. The

injury also caused Samara pain that lasted for nearly a week. After Williams punched

him, Samara went back into the security cage, locked the door to the building, and called

the police.

          Indianapolis Metropolitan Police Department (IMPD) Officer Robert Carver was

dispatched to the Shell station to investigate. Samara told Officer Carver that Williams

hit him in the eye. Officer Carver noticed that Samara’s eye was red and swollen. In

1
    Ind. Code § 35-42-2-1.
                                               2
Officer Carver’s experience in investigating battery cases, he concluded that Samara’s

injuries were consistent with being struck in the eye.

       As a result, Williams was charged with battery on January 29, 2013. Following a

bench trial on July 25, 2013, Williams was found guilty as charged and sentenced to 365

days of incarceration with 359 days suspended to probation. He now appeals.

                             DISCUSSION AND DECISION

       As noted above, Williams argues that his battery conviction must be set aside

because the evidence was insufficient to support his conviction. Specifically, Williams

maintains that Samara’s testimony is incredibly dubious, in that “he gave contradictory

testimony about how the events unfolded, and there is no circumstantial evidence to

support his story.” Appellant’s Br. p. 2.

                                  I. Standard of Review

       When reviewing a sufficiency of the evidence claim, we will not reweigh the

evidence or assess the credibility of witnesses. McHenry v. State, 820 N.E.2d 124, 126

(Ind. 2005). We will consider only the evidence most favorable to the judgment, together

with all reasonable and logical inferences to be drawn therefrom. Id. The conviction will

be affirmed if there is substantial evidence of probative value to support the conviction.

Id. The uncorroborated testimony of one witness is sufficient to sustain a conviction.

Carter v. State, 754 N.E.2d 877, 880 (Ind. 2001).

       The offense of battery is defined in Indiana Code section 35-42-2-1 as follows:



                                             3
       (a) A person who knowingly or intentionally touches another person in a rude,
           insolent, or angry manner commits battery, a Class B misdemeanor. However,
           the offense is:
           (1) a Class A misdemeanor if:
               (A) it results in bodily injury to any other person. . . .

Indiana Code section 35-31.5-2-29 defines bodily injury as “any impairment of physical

condition, including physical pain.”

                                  II. Williams’s Claims

       In this case, the evidence presented at trial established that Williams became angry

with Samara and hit him in the eye. Tr. p. 10-11, 14-16. As discussed above, Samara’s

eye became swollen, turned red, and was painful for nearly a week. Id. at 10-11, 16.

This was sufficient evidence to establish that Williams committed battery on Samara that

resulted in bodily injury.

       Notwithstanding the above, Williams seeks to invoke the incredible dubiosity rule

by arguing that Samara’s testimony was not worthy of credit because he gave

contradictory testimony about how the events unfolded, and there was “no circumstantial

evidence to support his story.” Appellant’s App. p. 2. Thus, Williams asserts that his

conviction must be vacated on this basis.

       Under the incredible dubiosity rule, our Supreme Court has observed that

       Within the narrow limits of the “incredible dubiosity” rule, a court may impinge
       upon a jury’s function to judge the credibility of a witness. If a sole witness
       presents inherently improbable testimony and there is a complete lack of
       circumstantial evidence, a defendant’s conviction may be reversed. This is
       appropriate only where the court has confronted inherently improbable testimony
       or coerced, equivocal, wholly uncorroborated testimony of incredible dubiosity.
       Application of this rule is rare and the standard to be applied is whether the

                                            4
      testimony is so incredibly dubious or inherently improbable that no reasonable
      person could believe it.

Love v. State, 761 N.E.2d 806, 810 (Ind. 2002) (emphasis added).           In addition,

inconsistencies between the testimonies of multiple witnesses do not make the evidence

“incredible” as a matter of law, and only go to the weight of the evidence. Morell v.

State, 933 N.E.2d 484, 492-93 (Ind. Ct. App. 2010).

      Notwithstanding Williams’s contentions, Samara unequivocally testified that

Williams hit him in the eye and caused the injuries. Tr. p. 10-11, 16. Additionally,

Officer Carver arrived at the scene to investigate and noticed that Samara’s eye was red

and swollen.   Id. at 21.   Officer Carver’s testimony is evidence that corroborates

Samara’s testimony that Williams injured him.         Thus, Williams’s reliance on the

incredible dubiosity rule fails. In short, Williams’s arguments amount to a request that

we reweigh the evidence, which we will not do. McHenry, 820 N.E.2d at 126.

      The judgment of the trial court is affirmed.

NAJAM, J., and CRONE, J., concur.




                                            5